DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed on 03/15/2022. Claims 1-13 have been amended. No claims have been cancelled and no new claims have been added. Accordingly, claims 1-13 are now pending.

Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks, filed on 03/15/2022, with respect to the rejection(s) of claim(s) 1, 3, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan US 2019/0156150 A1 (hence Krishnan) in view of Djuric et al US 2018/0137593 A1 (hence Djuric) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krishnan US 2019/0156150 A1 (hence Krishnan) and Kline et al US 2020/0124427 A1 (hence Kline).

Claim Objections
Claim 2 is objected to because of the following informalities: The applicant claims “basis of of the user”. This appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 12, and 13, the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  How to determine whether the users scheduled to board include a child. Is that step detected by a sensor or is it predetermined by the users sending the request to board? The metes and bounds of the claimed limitations are vague and ill-defined rendering the claims indefinite.
With respect to claim 2, Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  setting a priority level in order to be changed. It is not clear to the examiner what the applicant is trying to convey with the limitation “changing a priority” if priority is not defined or set. Furthermore, the claim does not recite which element its priority is 
With respect to claim 3, the applicant claims “the users scheduled to board include at least one of an adult, a child, and an elderly person”. Claim 3 depends on claim 1. Claim 1 discloses changing pick-up location when the users scheduled to board include a child. It is not clear to the examiner how said limitation will be realized if at least an adult or at least an elderly is detected according to claim 3. The metes and bounds of the claimed limitations are vague and ill-defined rendering the claims indefinite.
With respect to claim 11, claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: determining the clothes worn by the users. It is not clear to the examiner how clothes of the users are determined or distinguished. The metes and bounds of the claimed limitations are vague and ill-defined rendering the claims indefinite.
Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claim 1 and for failing to cure the deficiencies listed above

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan US 2019/0156150 A1 (hence Krishnan) in view of Kline et al US 2020/0124427 A1 (hence Kline).
In re claims 1, and 12-13, Krishnan discloses systems and methods to improve performance, reliability, learning and safety and thereby enhance autonomy of vehicles (Abstract) and teaches the following:
a memory configured to store instructions; and one or more processors configured to execute the instructions to recognize a vicinity situation of a vehicle (Fig.4a-4b, Paragraph 0069, Fig.22, and Paragraph 0157); and control steering and acceleration or deceleration of the vehicle on the basis of the vicinity situation recognized by the vicinity situation recognizer (Fig.2, Paragraph 0067, Fig.17, Paragraph 0144, Fig.19b, Paragraph 0149), wherein the driving controller changes a priority level of an operation when the vehicle stops near users on the basis of a type of the users (Paragraphs 0148, 0264-0267, and 0271)
However, Krishnan doesn’t explicitly teach the following:
change, prior to stopping, a parking position of the vehicle when the vehicle stops at a position of users scheduled to board on the basis of whether the users scheduled to board include a child
Nevertheless, Kline discloses rideshares and autonomous vehicles and, more specifically, to determining a pickup location for a vehicle based on real-time contextual information (Abstract) and teaches the following:
change, prior to stopping, a parking position of the vehicle when the vehicle stops at a position of users scheduled to board on the basis of whether the users scheduled to board include a child (Paragraphs 0030, 0045, 0050, 0055, and 0058)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Krishnan reference to include the specifics of the rider request to be picked up, as taught by Kline, in order to determine the pick-up location based the rider’s preference (Kline, Paragraph 0043).
In re claim 3, Kline teaches the following:
the users scheduled to board include at least one of an adult, a child, and an elderly person (Paragraphs 0030 and 0043)
In re claim 4, Kline teaches the following:
when the users scheduled to board include one or more children, cause the vehicle to stop such that a door of the vehicle approaches near a position at which a child of interest among the one or more children waits to enable the one or more children to preferentially board the vehicle (Paragraph 0043)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Kline, as recited above and further in view of Ramanujam US 2015/0346727 A1 (hence Ramanujam).
In re claim 2, Krishnan discloses the driving controller changes the priority level when the vehicle stops near the users scheduled to board on the basis the users scheduled to board (Paragraphs 0148, 0264-0267, and 0271), but doesn’t explicitly teach the following:
in automated exit processing of causing the vehicle to exit from a parking lot and causing a user of the vehicle to board in a boarding area in which the user is allowed to board
Nevertheless, Ramanujam discloses parking for autonomous vehicles (Abstract) and teaches the following:
in automated exit processing of causing the vehicle to exit from a parking lot and causing a user of the vehicle to be able to board in a boarding area in which the user is allowed to board (Paragraph 0020)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Krishnan reference to include autonomous parking, as taught by Ramanujam, in order to offer a large number of benefits as compared to traditional automobiles to a user (Ramanujam, Paragraph 0002).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Kline, as recited above and further in view of Salter et al US 10,336,260 B1 (hence Salter).
In re claim 9, the combination of Krishnan in view of Kline discloses the claimed invention as recited above but doesn’t explicitly teach the following:
wherein the vehicle is provided with a side step, and wherein the one or more processors perform instructions to cause the vehicle to stop at a position at which the side step can be used by the users
Nevertheless, Salter discloses a vehicle with a deployable running board that moves to different deployed positions relative to a vehicle based on a location of a structure outside the vehicle (Abstract) and teaches the following:
wherein the vehicle is provided with a side step (Fig.1, #14, and Col.3, Lines 20-21), and wherein the one or more processors perform instructions to cause the vehicle to stop at a position at which the side step can be used by the users (Fig.3 – Fig.5, and Col.3, Line 56 – Col.4, Line 6)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Krishnan reference to include a side step, as taught by Salter, in order to provide assistance for entering and exiting vehicles with a high ground clearance (Salter, Col.1, Lines 17-20).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Kline, as recited above and further in view of Crain et al US 5,308,214 (hence Crain).
In re claim 10, the combination of Krishnan in view of Kline discloses the claimed invention as recited above but doesn’t explicitly teach the following:
wherein the vehicle is provided with a lift-up seat, and wherein the one or more processors perform instructions to take the lift-up seat out of the vehicle after stopping when a user estimated to use the lift-up seat is included in the users scheduled to board
Nevertheless, Crain discloses a vehicle equipped with a wheelchair lift apparatus (Abstract) and teaches the following:
wherein the vehicle is provided with a lift-up seat (Fig.12, #12, and Col.3, Lines 30-34), and wherein the one or more processors perform instructions to take the lift-up seat out of the vehicle after stopping when a user estimated to use the lift-up seat is included in the users scheduled to board (Col.4, Lines 6-27)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Krishnan reference to include a wheelchair lift 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669